DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informality: “positional” in line 8 should be amended to recite –positionable--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-6 each recite the limitation "each cantilever beam retaining slot" in line 1.  There is insufficient antecedent basis for this limitation in each of the claims. Applicant is advised to amend each of the claims to recite –each of the cantilever beam retaining slots--.
Claim 6 recites the limitation "the respective cantilever beam" in line 2.  There is insufficient antecedent basis for this limitation in the claim. In particular, there is no antecedent basis for a retaining slot engaging a cantilever beam.
Claims 7-9 and 13 each recite the limitation "each cantilever beam " in line 1.  There is insufficient antecedent basis for this limitation in each of the claims. Applicant is advised to amend each of the claims to recite –each of the cantilever beams--.
Claims 8 and 13 each recite the limitation "the respective cantilever beam retaining slot" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Re Claim 20, it is unclear as to what “when mated together” at the end of the claim is modifying, i.e. what structures are being mated together.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bender, DE 202009014186 U1 (English-language translation provided on PTO-892).
Re Claim 1, Bender discloses a beeswax foundation system for retaining a beeswax foundation comprising: a frame assembly (see figures) comprising:
A first frame member (one of the frame halves, e.g. half frame further into the picture; see id. and translation at claims and description, paragraph 3 (beginning “Of the Musterschutz…”)) comprising a first side rail (left or right side rail, e.g. right side; see figures) comprising a plurality of cantilever beam retaining slots (compare figure 2, with Applicant’s figure 1), and a second side rail (other of the left or right side rail, e.g. left side) comprising a plurality of cantilever beams (compare figure 2, with Applicant’s figure 1);
A second frame member (other of the frame halves, e.g. half frame further out of the picture; see figures and translation at claims and description, paragraph 3) mateable with the first frame member (see figures), the second frame member comprising a first side rail (left or right side rail, e.g. right side; see figures) comprising a plurality of cantilever beams (compare figure 2, with Applicant’s figure 1), and a second side rail (other of the left or right side rail, e.g. left side) comprising a plurality of cantilever beam retaining slots (compare figure 2, with Applicant’s figure 1); and wherein the first and second frame members are configured to retain the beeswax foundation between them when mated together. See figures and translation at claims and description, paragraph 4 (beginning “Of the Prototype…”).
Re Claim 3, Bender discloses that the first and second frame members snap-fit together. Compare figures, with Applicant’s figure 1; note that Bender’s frame members must be snap-fit, in order for the cantilever beams—each having an inwardly extending tongue at a distal end—to slide over the retaining slots as indicated by the dashed outlines in the figures, and then assume the subsequent mated position as shown in the figures.
Re Claim 5, Bender discloses that each of the cantilever beam retaining slots is configured to engage and retain one of the cantilever beams. See figures.
Re Claim 9, Bender discloses that each of the cantilever beams is flexible. Compare figures, with Applicant’s figure 1; note that Bender’s cantilever beams must be flexible, in order for the cantilever beams—each having an inwardly extending tongue at a distal end—to slide over the retaining slots as indicated by the dashed outlines in the figures, and then assume the subsequent mated position as shown in the figures.
Re Claim 11, Bender discloses that each frame member further comprises a pair of extension elements (compare figures, with Applicant’s figures 1-3) extending from a top rail (top rail of each of the frame halves) of each frame member (see figures) for holding the frame assembly in a hanging space within a beehive. See id. and claims.
Re Claim 12, Bender discloses that the plurality of cantilever beam retaining slots of the first side rail of the first frame member are located to mate with the plurality of cantilever beams of the first side rail of the second frame member (see figures), and the plurality of cantilever beams of the second side rail of the first frame member are located to mate with the plurality of cantilever beam retaining slots of the second side rail of the second frame member. See id.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 7, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender.
Re Claim 2, Bender teaches that the first and second frame members are plastic (see abstract), but does not expressly teach whether they are injection molded.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plastic frame members of Bender to be injection molded, in order to use a well-known and conventional manufacturing technique for mass production of shaped plastic items according to manufacturing preference or commercial cost.
Re Claim 4, Bender teaches that each of the cantilever beam retaining slots is a channel (see figures) formed into an outward facing side of the respective side rail. See id. Bender further teaches that the first and second frame members are plastic (see abstract), but does not expressly teach whether the channel is molded.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the channel of Bender to be molded, in order to use a well-known and conventional manufacturing technique for mass production of shaped plastic items according to manufacturing preference or commercial cost.
Re Claim 7, Bender teaches that each of the cantilever beams extends perpendicularly out of a respective side rail. See figures. Bender further teaches that the first and second frame members are plastic (see abstract), but does not expressly teach whether each of the cantilever beams is molded.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the cantilever beams of Bender to be molded, in order to use a well-known and conventional manufacturing technique for mass production of shaped plastic items according to manufacturing preference or commercial cost.
Re Claim 14, Bender teaches a beeswax foundation system for retaining a beeswax foundation comprising: a frame assembly (see figures) comprising:
A first frame member (one of the frame halves, e.g. half frame further into the picture; see id. and translation at claims and description, paragraph 3 (beginning “Of the Musterschutz…”)) comprising a first side rail (left or right side rail, e.g. right side; see figures) comprising a plurality of cantilever beam retaining slots (compare figure 2, with Applicant’s figure 1), and a second side rail (other of the left or right side rail, e.g. left side) comprising a plurality of cantilever beams (compare figure 2, with Applicant’s figure 1);
A second frame member (other of the frame halves, e.g. half frame further out of the picture; see figures and translation at claims and description, paragraph 3) mateable with the first frame member (see figures), the second frame member comprising a first side rail (left or right side rail, e.g. right side; see figures) comprising a plurality of cantilever beams (compare figure 2, with Applicant’s figure 1), and a second side rail (other of the left or right side rail, e.g. left side) comprising a plurality of cantilever beam retaining slots (compare figure 2, with Applicant’s figure 1); and wherein the first and second frame members are configured to retain the beeswax foundation between them when mated together. See figures and translation at claims and description, paragraph 4 (beginning “Of the Prototype…”).
Bender expressly teaches each of the first and side rails of each of the first and second frame members including a plurality of either the cantilever beam or the cantilever beam retaining slot, rather than one of each, as claimed.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Bender to have each of the side rails comprise a cantilever beam and a cantilever beam retaining slot, for example if desired to have a symmetrical aspect to the mating means to facilitate aligning the cantilever beams and cantilever beam retaining slots depending on the preferences of a user, or a meet manufacturing preferences. Applicant’s Specification discloses no criticality of the claimed arrangement, and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Re Claim 15, Bender teaches that each frame member further comprise a top rail (see figures) and a base rail (see id.) connecting the first and second side rails. See id.
Re Claim 16, Bender teaches that each cantilever beam is adjacent to the top rail. See id. and rejection of claim 14, supra; note also that “adjacent” has a broadest reasonable interpretation as meaning “not distant: nearby,” and each of the cantilever beams of Bender meets such limitation. See Merriam-Webster Dictionary.
Re Claim 17, Bender teaches that each cantilever beam is adjacent to the base rail. See figures and rejection of claim 14, supra; note also that “adjacent” has a broadest reasonable interpretation as meaning “not distant: nearby,” and each of the cantilever beams of Bender meets such limitation. See Merriam-Webster Dictionary.
Re Claim 18, Bender teaches that the cantilever beam of each first side rail is adjacent to the top rail (see figures and rejection of claim 14, supra), and the cantilever beam of each second side rail is adjacent to the base rail. See id.; note also that “adjacent” has a broadest reasonable interpretation as meaning “not distant: nearby,” and each of the cantilever beams of Bender meets such limitation. See Merriam-Webster Dictionary.
Re Claim 20, Bender teaches a beeswax foundation system comprising: a frame assembly (see figures) comprising:
A first frame member (one of the frame halves, e.g. half frame further into the picture; see id. and translation at claims and description, paragraph 3 (beginning “Of the Musterschutz…”)) comprising a pair of side rails (left and right side rails; see figures), one of the side rails comprising a plurality of cantilever beam retaining slots (compare figure 2, with Applicant’s figure 1) and the other of the side rails  comprising a plurality of cantilever beams (compare figure 2, with Applicant’s figure 1);
A second frame member (other of the frame halves, e.g. half frame further out of the picture; see figures and translation at claims and description, paragraph 3) mateable with the first frame member (see figures), the second frame member comprising a pair of side rails (left and right side rails; see figures), one of the side rails comprising a plurality of cantilever beams (compare figure 2, with Applicant’s figure 1) and the other of the side rails (other of the left or right side rail, e.g. left side) comprising a plurality of cantilever beam retaining slots (compare figure 2, with Applicant’s figure 1); and a beeswax foundation positionable between the first and second frame members when mated together. See figures and translation at claims and description, paragraph 4 (beginning “Of the Prototype…”).
Bender does not expressly teach each of the side rails or the first frame member comprising a plurality of cantilever beam retaining slots, or each of the side rails of the second frame member comprises a plurality of cantilever beams.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Bender to have each of the side rails of the first frame member comprise a plurality of cantilever beam retaining slots, and each of the side rails of the second member comprise a plurality of cantilever beams, for example to facilitate manufacturing or meet the manufacturing preferences of a manufacturer. Applicant’s Specification discloses no criticality of the claimed arrangement, and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claims 6, 8, 10, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender as applied to claims 1 and 14 above, and further in view of Byrne et al., U.S. Patent No. 3,885,260 (hereinafter Byrne).
Re Claim 6, Bender does not expressly teach whether each of the cantilever beam retaining slots comprises a catch for engaging the respective cantilever beam.
Byrne, similarly directed to a beeswax foundation system for retaining a beeswax foundation, comprising: a frame assembly (see figures 1 and 2) comprising: a first frame member (2; see figure 1 and 1:65-2:1) and a second frame member (opposite 2; see id.) mateable with the first frame member, and wherein the first and second frame members are configured to retain the beeswax foundation between them when mated together (see 2:58-61), teaches that it is known in the art for the first frame member to comprise a first rail (e.g. top rail) comprising a retaining slot (15; see figure 1 and 2:47-57) and a second rail (e.g. bottom rail) comprising a mating feature (20; see id.); the second frame member comprising a first side rail (e.g. top rail) comprising a mating feature (19; see id. and 1:66-2:1) and a second side rail (e.g. bottom rail) comprising a retaining slot (16; see figure 1, 1:66-2:1, and 2:47-57), wherein each of the retaining slots comprises a catch (17, 18) for engaging the respective mating feature (19, 20). See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the cantilever beam retaining slots of Bender to comprise a catch for engaging the respective cantilever beam, as taught by Byrne, in order to provide mating features on the two frames so as to ensure they are not inadvertently separated or to eliminate any protruding features, e.g. the hooked ends of the cantilever beams of Bender (see Bender at figures), which might disturb the bees or obstruct bee spaces between adjacent honey frames.
Re Claim 8, Bender does not expressly teach whether each of the cantilever beams comprises a catch receiving opening for engaging the respective cantilever beam retaining slot.
Byrne, similarly directed to a beeswax foundation system for retaining a beeswax foundation, comprising: a frame assembly (see figures 1 and 2) comprising: a first frame member (2; see figure 1 and 1:65-2:1) and a second frame member (opposite 2; see id.) mateable with the first frame member, and wherein the first and second frame members are configured to retain the beeswax foundation between them when mated together (see 2:58-61), teaches that it is known in the art for the first frame member to comprise a first rail (e.g. top rail) comprising a retaining slot (15; see figure 1 and 2:47-57) and a second rail (e.g. bottom rail) comprising a mating feature (20; see id.); the second frame member comprising a first side rail (e.g. top rail) comprising a mating feature (19; see id. and 1:66-2:1) and a second side rail (e.g. bottom rail) comprising a retaining slot (16; see figure 1, 1:66-2:1, and 2:47-57), wherein each of the mating features comprises a catch (19, 20) for engaging an opening (17, 18) of the respective retaining slot. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the cantilever beams of Bender to comprise a catch for engaging an opening of the respective cantilever beam retaining slot, as taught by Byrne, in order to provide mating features on the two frames so as to ensure they are not inadvertently separated or to eliminate any protruding features, e.g. the hooked ends of the cantilever beams of Bender (see Bender at figures), which might disturb the bees or obstruct bee spaces between adjacent honey frames.
Although Bender as modified by Byrne teaches an opposite arrangement from the claimed arrangement, namely the cantilever beams comprising the catches and the cantilever beam retaining slots comprising the openings (see Byrne at figure 1 and 2:47-57), rather than the cantilever beams comprising the openings and the cantilever beam retaining slots comprising the catches as claimed, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the cantilever beams of Bender as modified by Byrne to comprise a catch receiving opening for engaging the respective cantilever beam retaining slot, in order to meet the manufacturing preferences of a manufacturer or eliminate external-facing protrusions which might otherwise collect debris when the frames are not mated together. Applicant’s Specification discloses no criticality of the claimed arrangement, and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Re Claims 10 and 19, Bender teaches that a beeswax foundation is retained between the first and second frame members when they are mated together (see figures and translation at claims and description, paragraph 4), but does not expressly teach whether each frame member comprises a beeswax foundation retaining channel as claimed.
Byrne, similarly directed to a beeswax foundation system for retaining a beeswax foundation, comprising: a frame assembly (see figures 1 and 2) comprising: a first frame member (2; see figure 1 and 1:65-2:1) and a second frame member (opposite 2; see id.) mateable with the first frame member, and wherein the first and second frame members are configured to retain the beeswax foundation between them when mated together (see 2:58-61), teaches that it is known in the art to have each frame member further comprise a beeswax foundation retaining channel (21; see figure 1, 1:65-2:1, and 2:57-61) molded (see 1:65-2:10) into an inward facing side of the frame member. See figure 1 and 2:57-61.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the frame members of Bender to comprise a beeswax foundation retaining channel molded into an inward facing side of the frame member, in order to securely attach the foundation to the frames in a known manner and using a well-known, conventional manufacturing technique, so as to prevent inadvertent removal or displacement of the foundation from the frames.
Re Claim 13, Bender does not expressly teach whether each of the cantilever beams comprises a tang for engaging the respective cantilever beam retaining slot.
Byrne, similarly directed to a beeswax foundation system for retaining a beeswax foundation, comprising: a frame assembly (see figures 1 and 2) comprising: a first frame member (2; see figure 1 and 1:65-2:1) and a second frame member (opposite 2; see id.) mateable with the first frame member, and wherein the first and second frame members are configured to retain the beeswax foundation between them when mated together (see 2:58-61), teaches that it is known in the art for the first frame member to comprise a first rail (e.g. top rail) comprising a retaining slot (15; see figure 1 and 2:47-57) and a second rail (e.g. bottom rail) comprising a mating feature (20; see id.); the second frame member comprising a first side rail (e.g. top rail) comprising a mating feature (19; see id. and 1:66-2:1) and a second side rail (e.g. bottom rail) comprising a retaining slot (16; see figure 1, 1:66-2:1, and 2:47-57), wherein each of the mating features comprises a tang (19, 20) for engaging (at 17, 18) the respective retaining slot. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the cantilever beams of Bender to comprise a tang for engaging the respective cantilever beam retaining slot, as taught by Byrne, in order to provide mating features on the two frames so as to ensure they are not inadvertently separated or to eliminate any protruding features, e.g. the hooked ends of the cantilever beams of Bender (see Bender at figures), which might disturb the bees or obstruct bee spaces between adjacent honey frames.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642